Motion Granted; Order filed March 24, 2015.




                                          In The

                      Fourteenth Court of Appeals
                                      ____________

                       NOS. 14-14-00814-CR & 14-14-00815-CR
                                   ____________

                            BRYANT CARTER, Appellant

                                            V.

                          THE STATE OF TEXAS, Appellee


                       On Appeal from the 262nd District Court
                                Harris County, Texas
                      Trial Court Cause Nos. 1319081 & 1387990


                                         ORDER

       Appellant’s court-appointed counsel filed a brief in which he concludes these
appeals are wholly frivolous and without merit. Appellant has made known to this Court
his desire to review the records and file a pro se brief. See Anders v. California, 386 U.S.
738 (1967); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969).

       Accordingly, we hereby direct the Judge of the 262nd District Court to afford
appellant an opportunity to view the trial records in accordance with local procedure. The
trial court clerk shall furnish the record to appellant on or before April 10, 2015, at his
current mailing address:

       Mr. Bryant Carter
       TDCJ No. 01958282
       Barry B. Telford Unit
       3899 Highway 98
       New Boston, Texas 75570

       In addition, we ORDER that the clerk of the trial court certify to this court the
date on which delivery of the record to appellant is made; and that appellant file his pro
se brief with this court within thirty days of that date.



                                       PER CURIAM